Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1-2. New claim 3 has been added. Claims 1 and 2 have been amended. Accordingly, claims 1-3 are pending in the current application.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tanizawa et al. does not explicitly teach “generate modified predicted samples by performing the filtering process by using neighboring samples”. However, examiner respectfully disagrees. In Paragraph 67, Tanizawa et al. teaches “This prediction mode can be selected only when the reference pixels A to D and I to M are available. This prediction mode is shown in FIG. 5D in detail. A value generated with a filter of three taps is copied on the prediction pixel in a lower-right direction at 45 degrees and supplemented as a prediction value.” In Paragraph 69, Tanizawa et al. goes on to teach “The pixel adaptive prediction unit 201 will be explained. The pixel adaptive prediction unit 201 performs prediction by changing the number of using reference pixels according to a distance between the prediction pixel and the reference pixel. The prediction value changes in units of pixel. The intra prediction is prediction using a spatial correlation of images, and generates a prediction value based on the assumption that the brightness values of adjacent pixels are similar. When the distance between the prediction pixel and the available reference pixel increases, this assumption does not work out, resulting in tending to increase a prediction error. For this reason, when the distance between the prediction pixel and the reference pixel increases, the prediction error is decreased by increasing the number of available pixels according to the increasing distance. Further, the prediction value of high precision can be generated by changing a weighted table of available reference pixel according to the distance.” In Paragraph 75, Tanizawa et al. teaches “It can be thought that this prediction system not only predicts a pixel using the already encoded reference pixel but also predicts a next pixel using the already encoded prediction pixel. FIG. 6 shows this concept. In order for an intended prediction pixel to be obtained, this prediction system is like performing prediction using a prediction pixel that the distance with respect to the reference pixel is short by one pixel. The prediction method shown in FIG. 6B is obtained if the equation (5) is developed by putting the prediction value in the equation (5).” In Paragraph 77, Tanizawa et al. further teaches “L represents a distance between the reference pixel and the prediction pixel. Vi indicates an index determined according to the corresponding prediction mode. In represents a filter coefficient, and the number of taps changes according to L. In and Vi are explained about the pixel adaptive vertical prediction in concrete. FIG. 7 shows an example of a weight filter coefficient hi (weighted table) used according to the distance between the reference pixel and the predictive image in the 4.times.4-pixel prediction.” Thus, Tanizawa et al. is clearly deemed to teach the performing filtering based on neighboring samples.
Applicant further argues that Tanizawa et al. fails to explicitly teach “performing an inverse transformation process determined based on the control identification flag”. However, examiner respectfully disagrees. In Paragraph 106, Tanizawa et al. teaches “When the ex_adaptive_intra_flag is TRUE, the prediction change-over switch 205 is connected to the pixel adaptive prediction unit 201. When the ex_adaptive_intra_flag is FALSE, the prediction change-over switch 205 is connected to the directional prediction unit 202. When the ex_direct_intra_flag is TRUE, the encoding controller 108 connects the change-over switch 205 to the fixed mode determination unit 203.” In Paragraph 107, it teaches “When the prediction in all pixel blocks is completed, the internal mode selector 204 outputs the predictive image signal 114 for the macroblock and mode information from the intra predictor 102.” In Paragraph 108, Tanizawa et al. teaches “The prediction change-over switch 205 is connected to the internal transformer/quantizer 206. The mode information and prediction error signal 114 which are selected with the internal mode selector 204 are input to the internal transformer/quantizer 206 through the change-over switch 205. The internal transformer/quantizer 206 transforms the input prediction error signal 114 into a transform coefficient using discrete cosine transform, etc. and generate transform coefficient data. The prediction error signal 114 may be transformed by the transform such as wavelet transform or independent component analysis. The internal transformer/quantizer 206 quantizes the transform coefficient. The quantization parameter needed for quantization is set with the encoding controller 108.” In Paragraph 109, it teaches “The internal dequantizer/inverse transformer 207 dequantizes the transform coefficient 117 quantized with the internal transformer/quantizer 206, according to the quantization parameter set with the encoding controller 108, and subjects the dequantized transform coefficient to inverse-transform (inverse DCT, for example) and output the prediction error signal 116. The prediction error signal 116 decoded with the internal dequantizer/inverse transformer 207 is added to the predictive image signal 114 of the mode selected with the internal mode selector 204 with the internal adder 208. The addition signal is input to the internal reference image memory 209 as a decoded image signal 119.” In Paragraph 191, it teaches “The quantized transform coefficient is dequantized using the quantization matrix and quantization parameter of the reconstructed information with the dequantizer/inverse transformer 904, and subjected to inverse orthogonal transform (for example, inverse discrete cosine transform). The inverse orthogonal transform is explained here. However, when the wavelet transform is done with the encoder, the dequantizer/inverse transformer 904 may execute inverse quantization and inverse wavelet transform corresponding to the inverse orthogonal transform. The coefficient transformed with the dequantizer/inverse transformer 904 is sent to an adder 905 as an error signal 911. The adder 905 adds the predictive signal 916 output from the intra predictor 907 and the error signal 911, and inputs an addition signal to a reference image memory 906 as a decoded signal 912. The decoded signal 912 is sent to an output buffer 913 and output at timing controlled with the decoding controller 908.” In Paragraph 192, Tanizawa et al. further teaches “The prediction mode information 909 and the prediction change information 910 decoded with the code string decoder 903 are input to an intra predictor 907. The already encoded reference signal 914 is read from the reference image memory 906 to the intra predictor 907. The intra predictor 907 generates a predictive signal 916 based on input information and inputs it to the adder 905. The decoding controller 908 controls the input buffer 901 and the output buffer 913 or decoding timing, etc.” This clearly teaches inverse transformation being at least based on flag information and mode selection information.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizawa et al. (US 20070121731 A1).
Regarding Claim 1, Tanizawa et al. teaches an image decoding device for decoding a signal encoded by block-dividing a frame constituting a moving image (Abstract), the image decoding device comprising: 
a predictor circuit configured to generate predicted samples by a predetermined prediction (Paragraphs 193-198); 
an acquisition circuit configured to acquire a control identification flag indicating a type of selection control, wherein the type of selection control corresponds to a selection between different transformations without using a transformation selection flag that indicates a transformation (Paragraphs 191-198; Paragraphs 212-214); 
a control circuit configured to control, based on the control identification flag, whether to execute a filtering process that modfies the predicted samples (Paragraphs 191-198; Paragraphs 212-214); and 
a filter circuit configured to generate modified predicted samples by performing the filtering process to the predicted samples by using neighboring samples when executing the filtering process (Paragraphs 67-69; Paragraphs 77-87; Paragraphs 106-109; Paragraphs 191-198; Paragraphs 212-214); 
an inverse quantizer circuit configured to generate scaled transformation coefficients by performing an inverse quantization process (Paragraph 191); and 
an inverse transformer circuit configured to reconstruct a prediction residual signal of the block unit by performing an inverse transformation process determined based on the control identification flag with respect to the scaled transformation coefficients (Paragraphs 67-69; Paragraphs 77-87; Paragraphs 106-109; Paragraph 191-198).
Method claim 2 is drawn to the method of using corresponding apparatus claimed in claim 1 and is rejected for the same reasons as used above.
Regarding Claim 3, Tanizawa et al. teaches the image decoding device according to claim 1, Tanizawa et al. further teaches wherein the predicted samples on the leftmost side and the uppermost side of the block unit are defined as at least part of a filter process target region, and the filter process is performed on the predicted samples of the defined filter process target region by using the decoded neighboring samples on the left side and the upper side of the predicted samples of the block unit (Paragraph 46; Paragraphs 67-69; Paragraphs 77-87; Paragraph 99; Paragraphs 106-109; Paragraphs 191-198; Paragraphs 207-214).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483